Title: To James Madison from James Monroe, 27 March 1824
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Washington March 27th. 1824
        
        I have the pleasure to inform you that the Senate has confirmd the nomination of Mr. Conway, to a land office in Alabama, as valuable in point of profit, as I am assur’d, tho’ not that, for which you recommended him. Of this be so good as to inform Mr Catlet Conway your neighbour.
        The vacancy at Petersbg. gave me great embarrassment, as to the person, to be selected for it. Dr. Field had strong claims, as had several others within the town, & in the adjoining country. Among the friends of the Candidates, those here, became much excited against each other, especially those who favourd Dr. Field, Mr. Meade & Mr. Hinton, and those who favord M. Barbour whose son is in the H. of Reps. The pressure was painful to me. At length, I decided in favor of one, who held distinct ground, but whose standing is I presume such, as to sustain me in the measure. I nominated James Robertson, who is the present Register of the land office at Richmond.
        I learn from Mr. Cabell, who is here, that you will have a meeting of the Trustees of the University, in about 10. days, & that the appointment of professors for the Institution will form one of the objects for consideration. The death of the professor of chemistry at West point, making it necessary to supply his place lately, many persons were strongly recommended, and among them Dr. Percival & Dr. Torney [sic]. The recommendations in favour of these two, were so strong & equal, that it was difficult to decide between them. Percival was appointed, more from the necessity of making a decision, than the superiority of pretention. I mention this fact, that in case no person known to possess distinguishd talents, shod. offer, or occur, that you may know of the merits of this gentleman. I never saw him, nor does he know that I give this intimation respecting him. I shall hand to Mr Cabell, the paper forwarded to the dept. by the academic Staff.
        We have nothing from ab[r]oad, more interesting than what the papers exhibit. Several letters to me from Genl. La Fayette, intimate that the message excited a feeling with the Bourbons & allies generally, but was well receivd by the friends of liberty, in France & elsewhere. Our best regards to Mrs Madison. Very sincerely your friend
        
          James Monroe
        
      